Citation Nr: 1627803	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-27 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1968 to December 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

FINDING OF FACT

Tinnitus is etiologically related to the Veteran's acoustic trauma sustained in active service.  

CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in the claimant's favor. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Veteran asserts that he has tinnitus as a result of acoustic trauma sustained in active service, to include specifically large arms fire noises while serving in the Republic of Vietnam.  Review of his DD Form 214 shows that his military occupational specialty (MOS) while in active service was that of a field artilleryman.  Further review shows that the Veteran did in fact have service in the Republic of Vietnam.  Therefore, the Board concedes that the Veteran sustained acoustic trauma while in active service.  

Service treatment records (STRs) are silent for complaints of, or treatment for, tinnitus while the Veteran was in active service.  However, he has reported that he first experienced symptoms of tinnitus while serving in the Republic of Vietnam.  He is competent to report that he first experienced symptoms of tinnitus during active service and that such problems have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  He is also credible in this regard.

At a March 2012 VA audiology evaluation, the Veteran reported sustaining acoustic trauma in service (in the form of artillery, motor pool noises and tanks) when he worked as a field artilleryman in artillery, supplying ammunition, and fire direction control center.  He stated that he did not use hearing protection on active duty and denied any post-service occupational or recreational noise exposure without the use of hearing protection.  He also noted that the onset of his centralized constant tinnitus was about 20 years prior to the VA examination.  The examiner diagnosed tinnitus and opined that it was not likely related to the Veteran's time in active service.  The examiner noted that there was no documentation of tinnitus during the Veteran's active service and that the Veteran's tinnitus began many years after separation.  In July 2014, the same examiner provided an addendum opinion to the March 2012 VA examination, reiterating her negative etiology opinion.

The Veteran has consistently reported experiencing tinnitus since his exposure to acoustic trauma in service in the following statements: November 2011 informal claim, January 2012 statement, May 2012 Notice of Disagreement, and August 2014 VA Form 646 Statement of Accredited Representative.

The Board finds the March 2012 VA opinion and subsequent July 2014 VA addendum opinion to be inadequate.  While the opining examiner indicated she had reviewed the claims file, she failed to consider appropriately the Veteran's consistent reports of tinnitus in service throughout the period of appeal.  Moreover, the noted onset date was specifically for the Veteran's centralized constant tinnitus.  There was no indication from the Veteran that he did not experience any symptoms of tinnitus during service.  Instead, there is clear probative evidence to the contrary.  As noted above, the Veteran has competently and credibly reported that he has experienced tinnitus since active service.  As the opinions are inadequate, they cannot serve as the basis of a denial of entitlement to service connection.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus, and his statements have been found credible.

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinions of record are not competent against the claim as the examiner fails to consider pertinent facts of record.  The Veteran has competently and credibly reported tinnitus during service.  He has also competently and credibly asserted a continuity of relevant symptomatology since service.  In addition, he has a current diagnosis of tinnitus.  Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


